SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New oil discovery in ultra-deep waters in Sergipe-Alagoas Basin Rio de Janeiro, August 24, 2012 – Petróleo Brasileiro S.A. - Petrobras announces that it has confirmed the presence of good quality oil and gas in the BM-SEAL-10 block, in ultra-deep waters in Sergipe-Alagoas Basin. This block is part of the SEAL-M-499 concession, fully operated (100%) by Petrobras. The discovery occurred during the drilling of 1-BRSA-1088-SES (1-SES-168) well, commonly known as Moita Bonita and located in a water depth of 2,775 m. Located 85 km off the coast of the city of Aracaju, the well is 35 km southwest of Barra accumulation, where the 1-SES-158 well was drilled, which revealed the first meaningful gas discovery in ultra deep waters in the Sergipe-Alagoas Basin. Also in this Basin, Petrobras announced, on August 22, the completion of the drilling of the extension exploratory well of Barra, the 3-SES-165 (Barra 1), which also holds oil and is located 30 km off the Moita Bonita well. The Moita Bonita discovery was verified by signs of oil identified during the well drilling, by means of the log analysis and by fluid samples recovered by cable testing. From the 5,070 m depth it was verified a hydrocarbon column of 300 m, 52 m from which are formed by porous sandstones that carry light oil, gas and condensate. The Company shall continue to perform studies in the area, which includes the analysis of data from rocks and fluid obtained from this well, with the purpose of submitting the Appraisal Plan (PAD) to the National Petroleum, Natural Gas and Biofuels Agency (ANP). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 24, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
